Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 1 of 34 PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


REALTIME DATA LLC d/b/a IXO,
                                                  C.A. No. _______________
               Plaintiff,

       v.                                         JURY TRIAL DEMANDED

EXAGRID SYSTEMS, INC.,

               Defendant.


                   COMPLAINT FOR PATENT INFRINGEMENT
                      AGAINST EXAGRID SYSTEMS, INC.

       This is an action for patent infringement arising under the Patent Laws of the

United States of America, 35 U.S.C. § 1 et seq. in which Plaintiff Realtime Data LLC

d/b/a IXO (“Plaintiff,” “Realtime,” or “IXO”) makes the following allegations against

Defendant Exagrid Systems, Inc. (“Exagrid Systems” or “Defendant”):

                                        PARTIES

       1.      Realtime is a limited liability company organized under the laws of the

State of New York. Realtime has places of business at 5851 Legacy Circle, Plano, Texas

75024, 1828 E.S.E. Loop 323, Tyler, Texas 75701, and 66 Palmer Avenue, Suite 27,

Bronxville, NY 10708. Since the 1990s, Realtime has researched and developed specific

solutions for data compression, including, for example, those that increase the speeds at

which data can be stored and accessed. As recognition of its innovations rooted in this

technological field, Realtime holds 50 United States patents and has numerous pending

patent applications. Realtime has licensed patents in this portfolio to many of the world’s

leading technology companies. The patents-in-suit relate to Realtime’s development of

advanced systems and methods for fast and efficient data compression using numerous


                                            1
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 2 of 34 PageID #: 2



innovative compression techniques based on, for example, particular attributes of the

data.

        2.     On information and belief, Exagrid Systems is a Delaware corporation

with its principal place of business at 2000 West Park Drive, Westborough,

Massachusetts 01581. Exagrid Systems can be served through its registered agent, The

Corporation Trust Company, Corporation Trust Center 1209 Orange St., Wilmington,

Delaware 19801.

                             JURISDICTION AND VENUE

        3.     This action arises under the patent laws of the United States, Title 35 of

the United States Code. This Court has original subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a).

        4.     This Court has personal jurisdiction over Defendant Exagrid Systems in

this action because Exagrid Systems is incorporated in Delaware and has committed acts

within the District of Delaware giving rise to this action and has established minimum

contacts with this forum such that the exercise of jurisdiction over Exagrid Systems

would not offend traditional notions of fair play and substantial justice. Exagrid Systems,

directly and through subsidiaries or intermediaries, has committed and continues to

commit acts of infringement in this District by, among other things, offering to sell and

selling products and/or services that infringe the asserted patents.

        5.     Venue is proper in this district under 28 U.S.C. § 1400(b).           Upon

information and belief, Exagrid Systems is incorporated in Delaware, has transacted

business in the District of Delaware, and has committed acts of direct and indirect

infringement in the District of Delaware.




                                              2
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 3 of 34 PageID #: 3



                                 COUNT I
                   INFRINGEMENT OF U.S. PATENT NO. 9,054,728

        6.      Plaintiff realleges and incorporates by reference the foregoing paragraphs,

as if fully set forth herein.

        7.      Plaintiff Realtime is the owner by assignment of United States Patent No.

9,054,728 (the “’728 Patent”) entitled “Data compression systems and methods.”

The ’728 Patent was duly and legally issued by the United States Patent and Trademark

Office on June 9, 2015. A true and correct copy of the ’728 Patent is included as Exhibit

A.

        8.      On information and belief, Exagrid Systems has offered for sale, sold

and/or imported into the United States Exagrid Systems products and services that

infringe the ’728 patent, and continues to do so. By way of illustrative example, these

infringing products and services include, without limitation, Exagrid Systems’ products

and services, e.g., EX3000, EX5000, EX7000, EX10000E, EX13000E, EX21000E,

EX32000E, EX40000E, EX63000E, and Exagrid Backup Appliances, and all versions

and variations thereof since the issuance of the ’728 Patent (“Accused Instrumentalities”).

        9.      On information and belief, Exagrid Systems has directly infringed and

continues to infringe the ’728 Patent, for example, by making, selling, offering for sale,

and/or importing the Accused Instrumentalities, and through its own use and testing of

the Accused Instrumentalities, which constitute systems for compressing data claimed by

Claim 1 of the ’728 Patent, comprising: a processor; one or more content dependent data

compression encoders; and a single data compression encoder; wherein the processor is

configured: to analyze data within a data block to identify one or more parameters or

attributes of the data wherein the analyzing of the data within the data block to identify



                                             3
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 4 of 34 PageID #: 4



the one or more parameters or attributes of the data excludes analyzing based solely on a

descriptor that is indicative of the one or more parameters or attributes of the data within

the data block; to perform content dependent data compression with the one or more

content dependent data compression encoders if the one or more parameters or attributes

of the data are identified; and to perform data compression with the single data

compression encoder, if the one or more parameters or attributes of the data are not

identified.   Upon information and belief, Exagrid Systems uses the Accused

Instrumentalities, which are infringing systems, for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to Exagrid Systems’

customers.

        10.    On information and belief, Exagrid Systems has had knowledge of

the ’728 Patent since at least the filing of the original Complaint in this action, or shortly

thereafter, and on information and belief, Exagrid Systems knew of the ’728 Patent and

knew of its infringement, including by way of this lawsuit.

        11.    Exagrid Systems’ affirmative acts of making, using, selling, offering for

sale, and/or importing the Accused Instrumentalities have induced and continue to induce

users of the Accused Instrumentalities to use the Accused Instrumentalities in their

normal and customary way on compatible systems to infringe Claim 1 of the ’728 Patent,

knowing that when the Accused Instrumentalities are used in their ordinary and

customary manner with such compatible systems, such systems constitute infringing

systems for compressing data comprising; a processor; one or more content dependent

data compression encoders; and a single data compression encoder; wherein the




                                              4
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 5 of 34 PageID #: 5



processor is configured: to analyze data within a data block to identify one or more

parameters or attributes of the data wherein the analyzing of the data within the data

block to identify the one or more parameters or attributes of the data excludes analyzing

based solely on a descriptor that is indicative of the one or more parameters or attributes

of the data within the data block; to perform content dependent data compression with the

one or more content dependent data compression encoders if the one or more parameters

or attributes of the data are identified; and to perform data compression with the single

data compression encoder, if the one or more parameters or attributes of the data are not

identified. For example, Exagrid Systems explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their performance advantages: “ExaGrid’s

innovative approach minimizes the amount of data to be stored by providing standard

data compression for the most recent backups, along with byte-level data deduplication

for all previous backups.” https://www.exagrid.com/data-sheets/. For similar reasons,

Exagrid Systems also induces its customers to use the Accused Instrumentalities to

infringe other claims of the ’728 Patent. Exagrid Systems specifically intended and was

aware that the normal and customary use of the Accused Instrumentalities on compatible

systems would infringe the ’728 Patent.         Exagrid Systems performed the acts that

constitute induced infringement, and would induce actual infringement, with the

knowledge of the ’728 Patent and with the knowledge, or willful blindness to the

probability, that the induced acts would constitute infringement. On information and

belief, Exagrid Systems engaged in such inducement to promote the sales of the Accused

Instrumentalities, e.g., through Exagrid Systems’ user manuals, product support,

marketing materials, and training materials to actively induce the users of the accused




                                            5
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 6 of 34 PageID #: 6



products to infringe the ’728 Patent. Accordingly, Exagrid Systems has induced and

continues to induce end users of the accused products to use the accused products in their

ordinary and customary way with compatible systems to make and/or use systems

infringing the ’728 Patent, knowing that such use of the Accused Instrumentalities with

compatible systems will result in infringement of the ’728 Patent.

       12.     Exagrid Systems also        indirectly infringes the ’728       Patent by

manufacturing, using, selling, offering for sale, and/or importing the accused products,

with knowledge that the accused products were and are especially manufactured and/or

especially adapted for use in infringing the ’728 Patent and are not a staple article or

commodity of commerce suitable for substantial non-infringing use. On information and

belief, the Accused Instrumentality is designed to function with compatible hardware to

create a system for compressing data comprising; a processor; one or more content

dependent data compression encoders; and a single data compression encoder; wherein

the processor is configured: to analyze data within a data block to identify one or more

parameters or attributes of the data wherein the analyzing of the data within the data

block to identify the one or more parameters or attributes of the data excludes analyzing

based solely on a descriptor that is indicative of the one or more parameters or attributes

of the data within the data block; to perform content dependent data compression with the

one or more content dependent data compression encoders if the one or more parameters

or attributes of the data are identified; and to perform data compression with the single

data compression encoder, if the one or more parameters or attributes of the data are not

identified. Because the Accused Instrumentality is designed to operate as the claimed

system for compressing, the Accused Instrumentality has no substantial non-infringing




                                            6
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 7 of 34 PageID #: 7



uses, and any other uses would be unusual, far-fetched, illusory, impractical, occasional,

aberrant, or experimental. Exagrid Systems’ manufacture, use, sale, offering for sale,

and/or importation of the Accused Instrumentality constitutes contributory infringement

of the ’728 Patent.

       13.       The Accused Instrumentalities include a system for compressing data,

comprising a processor. For example, “[E]xaGrid appliances are comprised of Intel®

processors, enterprise SATA/SAS drives, RAID6 with hot spare, and ExaGrid software.”

https://www.exagrid.com/wp-content/uploads/ExaGrid-Product-Line-Data-Sheet.pdf.

       14.       The Accused Instrumentalities include a system for compressing data,

comprising one or more content dependent data compression encoders. For example, the

Accused Instrumentalities perform block-level deduplication, which is a content

dependent data compression encoder. For example, ExaGrid “combines high quality

SATA drives, compression and byte-level data deduplication for fast and reliable backups

and restores.”

http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

%20Sheet%20-%20Jan%2008.pdf. As such, ExaGrid “uses zone-level deduplication,

which breaks data into larger “zones” and then compares at the byte level.”

https://www.exagrid.com/exagrid-products/data-deduplication/.

Performing deduplication results in compression by representing data with fewer bits.

       15.       The Accused Instrumentalities comprise a single data compression

encoder. For example, ExaGrid “combines high quality SATA drives, compression and

byte-level data deduplication for fast and reliable backups and restores.”




                                             7
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 8 of 34 PageID #: 8



http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

%20Sheet%20-%20Jan%2008.pdf. As another example, ExaGrid’s approach “minimizes

the amount of data to be stored by providing standard data compression for the most

recent backups.” https://www.exagrid.com/data-sheets/.

       16.     The Accused Instrumentalities analyze data within a data block to identify

one or more parameters or attributes of the data, for example, whether the data is

duplicative of data previously transmitted and/or stored, where the analysis does not rely

only on the descriptor. For example, ExaGrid “combines high quality SATA drives,

compression and byte-level data deduplication for fast and reliable backups and restores.”

http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

%20Sheet%20-%20Jan%2008.pdf. As such, ExaGrid “uses zone-level deduplication,

which breaks data into larger “zones” and then compares at the byte level.”

https://www.exagrid.com/exagrid-products/data-deduplication/.

       17.     The   Accused     Instrumentalities   perform   content   dependent    data

compression with the one or more content dependent data compression encoders if the

one or more parameters or attributes of the data are identified. For example, ExaGrid

“combines high quality SATA drives, compression and byte-level data deduplication for

fast and reliable backups and restores.”

http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

%20Sheet%20-%20Jan%2008.pdf. As such, ExaGrid “uses zone-level deduplication,

which breaks data into larger “zones” and then compares at the byte level.”

https://www.exagrid.com/exagrid-products/data-deduplication/.




                                            8
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 9 of 34 PageID #: 9



        18.     The Accused Instrumentalities perform data compression with the single

data compression encoder, if the one or more parameters or attributes of the data are not

identified. For example, ExaGrid’s approach “minimizes the amount of data to be stored

by   providing     standard     data   compression   for   the   most   recent   backups.”

https://www.exagrid.com/data-sheets/.

        19.     Exagrid Systems also infringes other claims of the ’728 Patent, directly

and through inducing infringement and contributory infringement.

        20.     On information and belief, use of the Accused Instrumentalities in their

ordinary and customary fashion results in infringement of the methods claimed by

the ’728 Patent.

        21.     By making, using, offering for sale, selling and/or importing into the

United States the Accused Instrumentalities, and touting the benefits of using the

Accused Instrumentalities’ compression features, Exagrid Systems has injured Realtime

and is liable to Realtime for infringement of the ’728 Patent pursuant to 35 U.S.C. § 271.

        22.     As a result of Exagrid Systems’ infringement of the ’728 Patent, Plaintiff

Realtime is entitled to monetary damages in an amount adequate to compensate for

Exagrid Systems’ infringement, but in no event less than a reasonable royalty for the use

made of the invention by Exagrid Systems, together with interest and costs as fixed by

the Court.

                                 COUNT II
                   INFRINGEMENT OF U.S. PATENT NO. 9,667,751

        23.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

as if fully set forth herein.




                                              9
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 10 of 34 PageID #: 10



        24.     Plaintiff Realtime is the owner by assignment of United States Patent No.

 9,667,751 (the “’751 Patent”) entitled “Data feed acceleration.” The ’751 Patent was

 duly and legally issued by the United States Patent and Trademark Office on May 30,

 2017. A true and correct copy of the ’751 Patent is included as Exhibit B.

        25.     On information and belief, Exagrid Systems has offered for sale, sold

 and/or imported into the United States Exagrid Systems products and services that

 infringe the ’751 patent, and continues to do so. By way of illustrative example, these

 infringing products and services include, without limitation, Exagrid Systems’ products

 and services, e.g., EX3000, EX5000, EX7000, EX10000E, EX13000E, EX21000E,

 EX32000E, EX40000E, EX63000E, and Exagrid Backup Appliances, and all versions

 and variations thereof since the issuance of the ’751 Patent (“Accused Instrumentalities”).

        26.     On information and belief, Exagrid Systems has directly infringed and

 continues to infringe the ’751 Patent, for example, through its own use and testing of the

 Accused Instrumentalities, which in the ordinary course of their operation form a system

 for compressing data claimed by Claim 25 of the ’751 Patent, including: a data server

 implemented on one or more processors and one or more memory systems; the data

 server configured to analyze content of a data block to identify a parameter, attribute, or

 value of the data block that excludes analysis based solely on reading a descriptor; the

 data server configured to select an encoder associated with the identified parameter,

 attribute, or value; the data server configured to compress data in the data block with the

 selected encoder to produce a compressed data block, wherein the compression utilizes a

 state machine; and the data server configured to store the compressed data block; wherein

 the time of the compressing the data block and the storing the compressed data block is




                                             10
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 11 of 34 PageID #: 11



 less than the time of storing the data block in uncompressed form. Upon information and

 belief, Exagrid Systems uses the Accused Instrumentalities, which are infringing systems,

 for its own internal non-testing business purposes, while testing the Accused

 Instrumentalities, and while providing technical support and repair services for the

 Accused Instrumentalities to Exagrid Systems’ customers.

        27.     On information and belief, Exagrid Systems has had knowledge of

 the ’751 Patent since at least the filing of the original Complaint in this action, or shortly

 thereafter, and on information and belief, Exagrid Systems knew of the ’751 Patent and

 knew of its infringement, including by way of this lawsuit.

        28.     Upon information and belief, Exagrid Systems’ affirmative acts of making,

 using, and selling the Accused Instrumentalities, and providing implementation services

 and technical support to users of the Accused Instrumentalities, have induced and

 continue to induce users of the Accused Instrumentalities to use them in their normal and

 customary way to infringe Claim 25 of the ’751 Patent by making or using a data server

 implemented on one or more processors and one or more memory systems; the data

 server configured to analyze content of a data block to identify a parameter, attribute, or

 value of the data block that excludes analysis based solely on reading a descriptor; the

 data server configured to select an encoder associated with the identified parameter,

 attribute, or value; the data server configured to compress data in the data block with the

 selected encoder to produce a compressed data block, wherein the compression utilizes a

 state machine; and the data server configured to store the compressed data block; wherein

 the time of the compressing the data block and the storing the compressed data block is

 less than the time of storing the data block in uncompressed form. For example, Exagrid




                                              11
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 12 of 34 PageID #: 12



 Systems explains to customers the benefits of using the Accused Instrumentalities, such

 as by touting their efficiency: “ExaGrid’s innovative approach minimizes the amount of

 data to be stored by providing standard data compression for the most recent backups,

 along    with      byte-level   data   deduplication   for   all   previous    backups.”

 https://www.exagrid.com/data-sheets/. For similar reasons, Exagrid Systems also induces

 its customers to use the Accused Instrumentalities to infringe other claims of the ’751

 Patent. Exagrid Systems specifically intended and was aware that these normal and

 customary activities would infringe the ’751 Patent. Exagrid Systems performed the acts

 that constitute induced infringement, and would induce actual infringement, with the

 knowledge of the ’751 Patent and with the knowledge, or willful blindness to the

 probability, that the induced acts would constitute infringement. On information and

 belief, Exagrid Systems engaged in such inducement to promote the sales of the Accused

 Instrumentalities. Accordingly, Exagrid Systems has induced and continues to induce

 users of the accused products to use the accused products in their ordinary and customary

 way to infringe the ’751 Patent, knowing that such use constitutes infringement of

 the ’751 Patent.

         29.     Exagrid Systems also       indirectly infringes the ’751      Patent by

 manufacturing, using, selling, offering for sale, and/or importing the accused products,

 with knowledge that the accused products were and are especially manufactured and/or

 especially adapted for use in infringing the ’751 Patent and are not a staple article or

 commodity of commerce suitable for substantial non-infringing use. On information and

 belief, the Accused Instrumentality is designed to function as a data server implemented

 on one or more processors and one or more memory systems; the data server configured




                                             12
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 13 of 34 PageID #: 13



 to analyze content of a data block to identify a parameter, attribute, or value of the data

 block that excludes analysis based solely on reading a descriptor; the data server

 configured to select an encoder associated with the identified parameter, attribute, or

 value; the data server configured to compress data in the data block with the selected

 encoder to produce a compressed data block, wherein the compression utilizes a state

 machine; and the data server configured to store the compressed data block; wherein the

 time of the compressing the data block and the storing the compressed data block is less

 than the time of storing the data block in uncompressed form. Because the Accused

 Instrumentality is designed to operate as the claimed system for compressing, the

 Accused Instrumentality has no substantial non-infringing uses, and any other uses would

 be unusual, far-fetched, illusory, impractical, occasional, aberrant, or experimental.

 Exagrid Systems’ manufacture, use, sale, offering for sale, and/or importation of the

 Accused Instrumentality constitutes contributory infringement of the ’751 Patent.

        30.       The Accused Instrumentalities include a system for compressing data. For

 example, “[E]xaGrid combines high quality SATA drives, compression and byte-level

 data deduplication for fast and reliable backups and restores.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf.

        31.       The Accused Instrumentalities include a data server implemented on one

 or more processors and one or more memory systems. For example, “[E]xaGrid adds

 compute with capacity in a GRID configuration, which means that as data volumes

 increase, full appliances are added to the GRID that each bring processor, memory, and

 network      ports   as   well   as   storage   capacity.”   https://www.exagrid.com/wp-




                                                 13
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 14 of 34 PageID #: 14



 content/uploads/ExaGrid-Advantages.pdf. On information and belief, all of the Accused

 Instrumentalities use one or more memory systems in substantially the same way.

        32.     The Accused Instrumentalities include a data server configured to analyze

 content of a data block to identify a parameter, attribute, or value of the data block that

 excludes analysis based solely on reading a descriptor. For example, ExaGrid “combines

 high quality SATA drives, compression and byte-level data deduplication for fast and

 reliable backups and restores.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf. As such, ExaGrid “uses zone-level deduplication,

 which breaks data into larger “zones” and then compares at the byte level.”

 https://www.exagrid.com/exagrid-products/data-deduplication/.

        33.     The Accused Instrumentalities include a data server configured to select

 an encoder associated with the identified parameter, attribute, or value. For example, the

 Accused Instrumentalities select between deduplication or other compression. For

 example, ExaGrid “combines high quality SATA drives, compression and byte-level data

 deduplication for fast and reliable backups and restores.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf. As such, ExaGrid “uses zone-level deduplication,

 which breaks data into larger “zones” and then compares at the byte level.”

 https://www.exagrid.com/exagrid-products/data-deduplication/.

        34.     The Accused Instrumentalities include a data server configured to

 compress data in the data block with the selected encoder to produce a compressed data

 block, wherein the compression utilizes a state machine.          For example, ExaGrid




                                             14
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 15 of 34 PageID #: 15



 “combines high quality SATA drives, compression and byte-level data deduplication for

 fast and reliable backups and restores.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf. As such, ExaGrid “uses zone-level deduplication,

 which breaks data into larger “zones” and then compares at the byte level.”

 https://www.exagrid.com/exagrid-products/data-deduplication/.

        35.     The Accused Instrumentalities include a data server configured to store the

 compressed data block. For example, the Accused Instrumentalities have storage devices,

 that are managed by controllers. For example, ExaGrid “combines high quality SATA

 drives, compression and byte-level data deduplication for fast and reliable backups and

 restores.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf.          Moreover, the figure below shows the Accused

 Instrumentalities include a data server that stores compressed data blocks.




 https://www.exagrid.com/exagrid-products/product-architecture/exagrid-versus-backup-

 software-deduplication/. On information and belief, all of the Accused Instrumentalities

 include a data server configured to store the compressed data block in substantially the



                                             15
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 16 of 34 PageID #: 16



 same way.

        36.     The time of the compressing the data block and the storing the compressed

 data block in the Accused Instrumentalities is less than the time of storing the data block

 in uncompressed form. Due to the data reduction and acceleration features of the specific

 compression algorithms used, the time of the compressing the data block and the storing

 the compressed data block is less than the time of storing the data block in uncompressed

 form. For example, “[E]xaGrid’s unique combination of adaptive deduplication, landing

 zone, and scale-out storage architecture enables IT departments to achieve the shortest

 backup window and the fastest, most reliable restores, tape copies, and VM boots without

 performance        degradation    or     forklift    upgrades      as     data     grows.”

 https://www.exagrid.com/exagrid-products/resources/data-sheets/. As another example,

 “[E]xaGrid’s byte-level data de-duplication technology provides a WAN efficiency on

 average                   of                   50                  to                   1.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf.

        37.     On information and belief, Exagrid Systems also infringes, directly and

 through induced infringement, and continues to infringe other claims of the ’751 Patent.

        38.     On information and belief, use of the Accused Instrumentalities in their

 ordinary and customary fashion results in infringement of the methods claimed by

 the ’751 Patent.

        39.     By making, using, offering for sale, selling and/or importing into the

 United States the Accused Instrumentalities, and touting the benefits of using the




                                             16
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 17 of 34 PageID #: 17



 Accused Instrumentalities’ compression features, Exagrid Systems has injured Realtime

 and is liable to Realtime for infringement of the ’751 Patent pursuant to 35 U.S.C. § 271.

         40.     As a result of Exagrid Systems’ infringement of the ’751 Patent, Plaintiff

 Realtime is entitled to monetary damages in an amount adequate to compensate for

 Exagrid Systems’ infringement, but in no event less than a reasonable royalty for the use

 made of the invention by Exagrid Systems, together with interest and costs as fixed by

 the Court.

                                 COUNT III
                    INFRINGEMENT OF U.S. PATENT NO. 7,415,530

         41.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

 as if fully set forth herein.

         42.     Plaintiff Realtime is the owner by assignment of United States Patent No.

 7,415,530 (the “’530 Patent”) entitled “System and methods for accelerated data storage

 and retrieval.” The ’530 Patent was duly and legally issued by the United States Patent

 and Trademark Office on August 19, 2008. A true and correct copy of the ’530 Patent is

 included as Exhibit C.

         43.     On information and belief, Exagrid Systems has made, used, offered for

 sale, sold and/or imported into the United States Exagrid Systems products that infringe

 the ’530 Patent, and continues to do so. By way of illustrative example, these infringing

 products include, without limitation, Exagrid Systems’ products and services, e.g.,

 EX3000, EX5000, EX7000, EX10000E, EX13000E, EX21000E, EX32000E, EX40000E,

 EX63000E, and Exagrid Backup Appliances, and all versions and variations thereof since

 the issuance of the ‘530 patent (“Accused Instrumentality”).




                                             17
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 18 of 34 PageID #: 18



        44.     On information and belief, Exagrid Systems has directly infringed and

 continues to infringe the ’530 Patent, for example, through its own use and testing of the

 Accused Instrumentality, which constitutes a system comprising: a memory device; and a

 data accelerator, wherein said data accelerator is coupled to said memory device, a data

 stream is received by said data accelerator in received form, said data stream includes a

 first data block and a second data block, said data stream is compressed by said data

 accelerator to provide a compressed data stream by compressing said first data block with

 a first compression technique and said second data block with a second compression

 technique, said first and second compression techniques are different, said compressed

 data stream is stored on said memory device, said compression and storage occurs faster

 than said data stream is able to be stored on said memory device in said received form, a

 first data descriptor is stored on said memory device indicative of said first compression

 technique, and said first descriptor is utilized to decompress the portion of said

 compressed data stream associated with said first data block. Upon information and

 belief, Exagrid Systems uses the Accused Instrumentality, an infringing system, for its

 own internal non-testing business purposes, while testing the Accused Instrumentality,

 and while providing technical support and repair services for the Accused Instrumentality

 to Exagrid Systems’ customers.

        45.     On information and belief, Exagrid Systems has had knowledge of the

 ’530 Patent since at least the filing of this Complaint or shortly thereafter, and on

 information and belief, Exagrid Systems knew of the ’530 Patent and knew of its

 infringement, including by way of this lawsuit.




                                            18
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 19 of 34 PageID #: 19



         46.     Upon information and belief, Exagrid Systems’ affirmative acts of

 making, using, and selling the Accused Instrumentalities, and providing implementation

 services and technical support to users of the Accused Instrumentalities, have induced

 and continue to induce users of the Accused Instrumentalities to use them in their normal

 and customary way to infringe Claim 1 of the ’530 Patent by making or using a system

 comprising: a memory device; and a data accelerator, wherein said data accelerator is

 coupled to said memory device, a data stream is received by said data accelerator in

 received form, said data stream includes a first data block and a second data block, said

 data stream is compressed by said data accelerator to provide a compressed data stream

 by compressing said first data block with a first compression technique and said second

 data block with a second compression technique, said first and second compression

 techniques are different, said compressed data stream is stored on said memory device,

 said compression and storage occurs faster than said data stream is able to be stored on

 said memory device in said received form, a first data descriptor is stored on said

 memory device indicative of said first compression technique, and said first descriptor is

 utilized to decompress the portion of said compressed data stream associated with said

 first data block.

         47.     For example, Exagrid Systems explains to customers the benefits of using

 the Accused Instrumentality: “ExaGrid’s innovative approach minimizes the amount of

 data to be stored by providing standard data compression for the most recent backups,

 along    with       byte-level   data   deduplication   for   all   previous    backups.”

 https://www.exagrid.com/data-sheets/.




                                              19
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 20 of 34 PageID #: 20



        48.    Exagrid Systems also induces its customers to use the Accused

 Instrumentalities to infringe other claims of the ’530 Patent.         Exagrid Systems

 specifically intended and was aware that these normal and customary activities would

 infringe the ’530 Patent. Exagrid Systems performed the acts that constitute induced

 infringement, and would induce actual infringement, with the knowledge of the ’530

 Patent and with the knowledge, or willful blindness to the probability, that the induced

 acts would constitute infringement. On information and belief, Exagrid Systems engaged

 in such inducement to promote the use of the Accused Instrumentalities. Accordingly,

 Exagrid Systems has induced and continues to induce users of the accused products to

 use the accused products in their ordinary and customary way to infringe the ’530 Patent,

 knowing that such use constitutes infringement of the ’530 Patent.

        49.    Exagrid Systems also        indirectly infringes the ’530 Patent by

 manufacturing, using, selling, offering for sale, and/or importing the accused products,

 with knowledge that the accused products were and are especially manufactured and/or

 especially adapted for use in infringing the ’530 Patent and are not a staple article or

 commodity of commerce suitable for substantial non-infringing use. On information and

 belief, the Accused Instrumentality is designed to function with compatible hardware to

 create a system comprising: a memory device; and a data accelerator, wherein said data

 accelerator is coupled to said memory device, a data stream is received by said data

 accelerator in received form, said data stream includes a first data block and a second

 data block, said data stream is compressed by said data accelerator to provide a

 compressed data stream by compressing said first data block with a first compression

 technique and said second data block with a second compression technique, said first and




                                            20
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 21 of 34 PageID #: 21



 second compression techniques are different, said compressed data stream is stored on

 said memory device, said compression and storage occurs faster than said data stream is

 able to be stored on said memory device in said received form, a first data descriptor is

 stored on said memory device indicative of said first compression technique, and said

 first descriptor is utilized to decompress the portion of said compressed data stream

 associated with said first data block. Because the Accused Instrumentality is designed to

 operate as the claimed system for compressing, the Accused Instrumentality has no

 substantial non-infringing uses, and any other uses would be unusual, far-fetched,

 illusory, impractical, occasional, aberrant, or experimental.          Exagrid Systems’

 manufacture, use, sale, offering for sale, and/or importation of the Accused

 Instrumentality constitutes contributory infringement of the ’530 Patent.

        50.      The Accused Instrumentality includes the memory device and includes the

 data accelerator, wherein said data accelerator is coupled to said memory device. For

 example, ExaGrid “combines high quality SATA drives, compression and byte-level data

 deduplication      for     fast     and      reliable     backups       and    restores.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf. As another example, “[E]xaGrid adds compute with

 capacity in a GRID configuration, which means that as data volumes increase, full

 appliances are added to the GRID that each bring processor, memory, and network ports

 as well as storage capacity.”     https://www.exagrid.com/wp-content/uploads/ExaGrid-

 Advantages.pdf. In addition, in the figure below the Accused Instrumentality includes a

 memory device coupled to the data accelerator.




                                             21
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 22 of 34 PageID #: 22




 https://www.exagrid.com/exagrid-products/product-architecture/exagrid-versus-backup-

 software-deduplication/.

        51.        The Accused Instrumentality receives an incoming stream of data. For

 example, ExaGrid “uses zone-level deduplication, which breaks data into larger “zones”

 and then compares at the byte level.” https://www.exagrid.com/exagrid-products/data-

 deduplication/. Figure below also illustrated that the Accused Instrumentality receives a

 stream of data.




 https://www.exagrid.com/exagrid-products/product-architecture/exagrid-versus-backup-

 software-deduplication/.

        52.        The Accused Instrumentality’s received data stream comprise more than

 one data block. For example, ExaGrid “uses zone-level deduplication, which breaks data



                                             22
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 23 of 34 PageID #: 23



 into    larger      “zones”      and     then        compares     at      the     byte      level.”

 https://www.exagrid.com/exagrid-products/data-deduplication/.              Figure below also

 illustrated that received data stream comprises more than one data block.




 https://www.exagrid.com/exagrid-products/product-architecture/exagrid-versus-backup-

 software-deduplication/.

        53.       The Accused Instrumentality compresses said data stream to provide a

 compressed data stream by compressing said first data block with a first compression

 technique and said second data block with a second compression technique.                      For

 example, ExaGrid “combines high quality SATA drives, compression and byte-level data

 deduplication       for       fast     and       reliable       backups         and      restores.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf.             As another example, “[E]xaGrid’s innovative

 approach minimizes the amount of data to be stored by providing standard data

 compression for the most recent backups, along with byte-level data de-duplication for all

 previous backups.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf.



                                                 23
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 24 of 34 PageID #: 24



        54.     The first and second compression techniques used by the Accused

 Instrumentality described above are different. For example, ExaGrid “combines high

 quality SATA drives, compression and byte-level data deduplication for fast and reliable

 backups                                       and                                     restores.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf.               As another example, “[E]xaGrid’s innovative

 approach minimizes the amount of data to be stored by providing standard data

 compression for the most recent backups, along with byte-level data de-duplication for all

 previous backups.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf.

        55.     After compression, said compressed data stream is stored on said memory

 device. For example, ExaGrid “combines high quality SATA drives, compression and

 byte-level   data    deduplication   for     fast    and   reliable   backups   and   restores.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf.               In addition, in the figure below the Accused

 Instrumentality stores compressed data on a memory device.




                                                 24
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 25 of 34 PageID #: 25



 https://www.exagrid.com/exagrid-products/product-architecture/exagrid-versus-backup-

 software-deduplication/.

        56.     Said compression and storage occurs faster than said data stream is able to

 be stored on said memory device in said received form. For example, “[E]xaGrid’s

 unique combination of adaptive deduplication, landing zone, and scale-out storage

 architecture enables IT departments to achieve the shortest backup window and the

 fastest, most reliable restores, tape copies, and VM boots without performance

 degradation or forklift upgrades as data grows.”          https://www.exagrid.com/exagrid-

 products/resources/data-sheets/. As another example, “[E]xaGrid’s byte-level data de-

 duplication technology provides a WAN efficiency on average of 50 to 1.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf.

        57.     The Accused Instrumentality stores a first data descriptor on said memory

 device indicative of said first compression technique. For example, ExaGrid discloses

 that “[U]nique up to 50 to 1 data de-duplication technology combined with last backup

 compression reduces the amount of disk space needed by as much as 50 to 1 ….”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf. More specifically, ExaGrid stores tracking table also

 known as “hash table” on a memeory device. For example, “[E]xaGrid uses zone-level

 deduplication, which breaks data into larger “zones” and then compares at the byte level.

 This approach allows for the best of all worlds. First, the tracking table is 1,000th the size

 of the block-level approach and allows for full appliances in a hyper-converged scale-out

 solution.” https://www.exagrid.com/exagrid-products/data-deduplication/.




                                              25
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 26 of 34 PageID #: 26



         58.     On information and belief, Exagrid Systems also infringes, directly and

 through induced infringement and contributory infringement, and continues to infringe

 other claims of the ’530 Patent.

         59.     On information and belief, use of the Accused Instrumentality in its

 ordinary and customary fashion results in infringement of the methods claimed by the

 ’530 Patent.

         60.     By making, using, offering for sale, selling and/or importing into the

 United States the Accused Instrumentalities, and touting the benefits of using the

 Accused Instrumentalities’ compression features, Exagrid Systems has injured Realtime

 and is liable to Realtime for infringement of the ’530 Patent pursuant to 35 U.S.C. § 271.

         61.     As a result of Exagrid Systems’ infringement of the ’530 Patent, Plaintiff

 Realtime is entitled to monetary damages in an amount adequate to compensate for

 Exagrid Systems’ infringement, but in no event less than a reasonable royalty for the use

 made of the invention by Exagrid Systems, together with interest and costs as fixed by

 the Court.

                                 COUNT IV
                   INFRINGEMENT OF U.S. PATENT NO. 9,116,908

         62.     Plaintiff Realtime realleges and incorporates by reference the foregoing

 paragraphs, as if fully set forth herein.

         63.     Plaintiff Realtime is the owner by assignment of United States Patent No.

 9,116,908 (the “’908 Patent”) entitled “System and methods for accelerated data storage

 and retrieval.” The ’908 Patent was duly and legally issued by the United States Patent

 and Trademark Office on August 25, 2015, and Claims 1, 2, 4-6, 9, 11, 21, 22, 24, and 25

 of the ’908 Patent confirmed as patentable in a Final Written Decision of the Patent Trial



                                             26
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 27 of 34 PageID #: 27



 and Appeal Board on October 31, 2017. A true and correct copy of the ’908 Patent is

 included as Exhibit D.

        64.     On information and belief, Exagrid Systems has offered for sale, sold

 and/or imported into the United States Exagrid Systems products and services that

 infringe the ’908 Patent, and continues to do so. By way of illustrative example, these

 infringing products and services include, without limitation, Exagrid Systems’ products

 and services, e.g., EX3000, EX5000, EX7000, EX10000E, EX13000E, EX21000E,

 EX32000E, EX40000E, EX63000E, and Exagrid Backup Appliances, and the system

 hardware on which they operate, and all versions and variations thereof since the issuance

 of the ’908 Patent (the “Accused Instrumentality”).

        65.     On information and belief, Exagrid Systems has directly infringed and

 continues to infringe the ’908 Patent, for example, through its own use and testing of the

 Accused Instrumentality, which constitutes a system comprising: a memory device; and a

 data accelerator configured to compress: (i) a first data block with a first compression

 technique to provide a first compressed data block; and (ii) a second data block with a

 second compression technique, different from the first compression technique, to provide

 a second compressed data block; wherein the compressed first and second data blocks are

 stored on the memory device, and the compression and storage occurs faster than the first

 and second data blocks are able to be stored on the memory device in uncompressed form.

 Upon information and belief, Exagrid Systems uses the Accused Instrumentality, an

 infringing system, for its own internal non-testing business purposes, while testing the

 Accused Instrumentality, and while providing technical support and repair services for

 the Accused Instrumentality to Exagrid Systems’ customers.




                                            27
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 28 of 34 PageID #: 28



        66.     On information and belief, use of the Accused Instrumentality in its

 ordinary and customary fashion results in infringement of the systems claimed by

 the ’908 Patent.

        67.     On information and belief, Exagrid Systems has had knowledge of

 the ’908 Patent since at least the filing of this First Amended Complaint or shortly

 thereafter, and on information and belief, Exagrid Systems knew of the ’908 Patent and

 knew of its infringement, including by way of this lawsuit.

        68.     Upon information and belief, Exagrid Systems’ affirmative acts of making,

 using, and selling the Accused Instrumentalities, and providing implementation services

 and technical support to users of the Accused Instrumentalities, have induced and

 continue to induce users of the Accused Instrumentalities to use them in their normal and

 customary way to infringe Claim 1 of the ’908 Patent by making or using a system

 comprising: a memory device; and a data accelerator configured to compress: (i) a first

 data block with a first compression technique to provide a first compressed data block;

 and (ii) a second data block with a second compression technique, different from the first

 compression technique, to provide a second compressed data block; wherein the

 compressed first and second data blocks are stored on the memory device, and the

 compression and storage occurs faster than the first and second data blocks are able to be

 stored on the memory device in uncompressed form. For example, Exagrid Systems

 explains to customers the benefits of using the Accused Instrumentalities, such as by

 touting their performance advantages: “ExaGrid’s innovative approach minimizes the

 amount of data to be stored by providing standard data compression for the most recent

 backups, along with byte-level data deduplication for all previous backups.”




                                             28
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 29 of 34 PageID #: 29



 https://www.exagrid.com/data-sheets/. For similar reasons, Exagrid Systems also induces

 its customers to use the Accused Instrumentalities to infringe other claims of the ’908

 Patent. Exagrid Systems specifically intended and was aware that these normal and

 customary activities would infringe the ’908 Patent. Exagrid Systems performed the acts

 that constitute induced infringement, and would induce actual infringement, with the

 knowledge of the ’908 Patent and with the knowledge, or willful blindness to the

 probability, that the induced acts would constitute infringement. On information and

 belief, Exagrid Systems engaged in such inducement to promote the sales of the Accused

 Instrumentalities. Accordingly, Exagrid Systems has induced and continues to induce

 users of the accused products to use the accused products in their ordinary and customary

 way to infringe the ’908 Patent, knowing that such use constitutes infringement of

 the ’908 Patent.

        69.     Exagrid Systems also       indirectly infringes the ’908      Patent by

 manufacturing, using, selling, offering for sale, and/or importing the accused products,

 with knowledge that the accused products were and are especially manufactured and/or

 especially adapted for use in infringing the ’908 Patent and are not a staple article or

 commodity of commerce suitable for substantial non-infringing use. On information and

 belief, the Accused Instrumentality is designed to function as a system comprising: a

 memory device; and a data accelerator configured to compress: (i) a first data block with

 a first compression technique to provide a first compressed data block; and (ii) a second

 data block with a second compression technique, different from the first compression

 technique, to provide a second compressed data block; wherein the compressed first and

 second data blocks are stored on the memory device, and the compression and storage




                                            29
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 30 of 34 PageID #: 30



 occurs faster than the first and second data blocks are able to be stored on the memory

 device in uncompressed form. Because the Accused Instrumentality is designed to

 operate as the claimed system for compressing, the Accused Instrumentality has no

 substantial non-infringing uses, and any other uses would be unusual, far-fetched,

 illusory, impractical, occasional, aberrant, or experimental.          Exagrid Systems’

 manufacture, use, sale, offering for sale, and/or importation of the Accused

 Instrumentality constitutes contributory infringement of the ’908 Patent.

          70.        The Accused Instrumentality includes a memory device and a data

 accelerator configured to compress: (i) a first data block with a first compression

 technique (e.g., deduplication) to provide a first compressed data block; and (ii) a second

 data block with a second compression technique (e.g., another compression), different

 from the first compression technique, to provide a second compressed data block. For

 example, the Accused Instrumentalities also use one or more memory devices. For

 example, ExaGrid “combines high quality SATA drives, compression and byte-level data

 deduplication          for     fast     and     reliable     backups    and        restores.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf. Moreover, ExaGrid discloses that “[U]nique up to 50

 to 1 data de-duplication technology combined with last backup compression reduces the

 amount         of    disk    space    needed   by   as     much   as   50     to   1    ….”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf.              In addition, in the figure below the Accused

 Instrumentality includes a data accelerator and a memory device that stores de-duplicated

 and compressed data.




                                                30
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 31 of 34 PageID #: 31




 https://www.exagrid.com/exagrid-products/product-architecture/exagrid-versus-backup-

 software-deduplication/. As another example, ExaGrid “uses zone-level deduplication,

 which breaks data into larger “zones” and then compares at the byte level.”

 https://www.exagrid.com/exagrid-products/data-deduplication/.            ExaGrid’s     data

 accelerator also “minimizes the amount of data to be stored by providing standard data

 compression for the most recent backups.” https://www.exagrid.com/data-sheets/.

          71.        The Accused Instrumentality stores the compressed first and second data

 blocks on the memory device. For example, ExaGrid “combines high quality SATA

 drives, compression and byte-level data deduplication for fast and reliable backups and

 restores.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf. Moreover, ExaGrid discloses that “[U]nique up to 50

 to 1 data de-duplication technology combined with last backup compression reduces the

 amount         of    disk   space    needed    by   as    much    as   50    to   1    ….”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf.              In addition, in the figure below the Accused

 Instrumentality stores compressed data on a memory device.



                                                31
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 32 of 34 PageID #: 32




 https://www.exagrid.com/exagrid-products/product-architecture/exagrid-versus-backup-

 software-deduplication/. The compression and storage occurs faster than the first and

 second data blocks are able to be stored on the memory device in uncompressed form.

 For example, “[E]xaGrid’s unique combination of adaptive deduplication, landing zone,

 and scale-out storage architecture enables IT departments to achieve the shortest backup

 window and the fastest, most reliable restores, tape copies, and VM boots without

 performance      degradation     or     forklift    upgrades      as     data     grows.”

 https://www.exagrid.com/exagrid-products/resources/data-sheets/. As another example,

 “[E]xaGrid’s byte-level data de-duplication technology provides a WAN efficiency on

 average                  of                   50                  to                   1.”

 http://www.westlaketechnologies.com/global/file/Exagrid/ExaGrid%20Security%20Data

 %20Sheet%20-%20Jan%2008.pdf.

        72.    On information and belief, Exagrid Systems also infringes, directly and

 through induced infringement, and continues to infringe other claims of the ’908 Patent.

        73.    By making, using, offering for sale, selling and/or importing into the

 United States the Accused Instrumentalities, and touting the benefits of using the




                                            32
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 33 of 34 PageID #: 33



 Accused Instrumentalities’ compression features, Exagrid Systems has injured Realtime

 and is liable to Realtime for infringement of the ’908 Patent pursuant to 35 U.S.C. § 271.

        74.     As a result of Exagrid Systems’ infringement of the ’908 Patent, Plaintiff

 Realtime is entitled to monetary damages in an amount adequate to compensate for

 Exagrid Systems’ infringement, but in no event less than a reasonable royalty for the use

 made of the invention by Exagrid Systems, together with interest and costs as fixed by

 the Court.

                                 PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Realtime respectfully requests that this Court enter:

        a.      A judgment in favor of Plaintiff that Exagrid Systems has infringed, either

 literally and/or under the doctrine of equivalents, the ’728 Patent, the ’751 Patent,

 the ’530 Patent, and the ’908 Patent;

        b.      A permanent injunction prohibiting Exagrid Systems from further acts of

 infringement of the ’728 Patent, the ’751 Patent, the ’530 Patent, and the ’908 Patent;

        c.      A judgment and order requiring Exagrid Systems to pay Plaintiff its

 damages, costs, expenses, and prejudgment and post-judgment interest for its

 infringement of the ’728 Patent, the ’751 Patent, the ’530 Patent, and the ’908 Patent; and

        d.      A judgment and order requiring Exagrid Systems to provide an accounting

 and to pay supplemental damages to Realtime, including without limitation, prejudgment

 and post-judgment interest;

        e.      A judgment and order finding that this is an exceptional case within the

 meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees

 against Defendants; and




                                             33
Case 1:18-cv-01544-CFC Document 1 Filed 10/05/18 Page 34 of 34 PageID #: 34



         f.      Any and all other relief as the Court may deem appropriate and just under

 the circumstances.

                               DEMAND FOR JURY TRIAL

         Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

 jury of any issues so triable by right.



 Dated: October 5, 2018                         BAYARD, P.A.

 OF COUNSEL                                      /s/ Stephen B. Brauerman
                                                Stephen B. Brauerman (No. 4952)
 Marc A. Fenster                                Sara E. Bussiere (No. 5725)
 Reza Mirzaie                                   600 N. King Street, Suite 400
 Paul A. Kroeger                                Wilmington, DE 19801
 C. Jay Chung                                    (302) 655-5000
 RUSS AUGUST & KABAT                            sbrauerman@bayardlaw.com
 12424 Wilshire Boulevard, 12th Floor           sbussiere@bayardlaw.com
 Los Angeles, CA 90025
 (310) 826-7474                                 Attorneys for Plaintiff Realtime Data LLC
 mfenster@raklaw.com                            d/b/a IXO
 rmirzaie@raklaw.com
 pkroeger@raklaw.com
 jchung@raklaw.com




                                              34
